DETAILED ACTION
	Claims 1-16 are currently pending. Claims 1-16 are maintained in rejection despite the Applicant Arguments/Remarks filed 03/24/2022. A response to arguments can be found at the end of this Office Action. This Office Action is final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9, 10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pouyt et al. (US 5,640,910) in view of Walter (US 2010/0305788 A1).
Referring to Claim 1: Pouyt discloses a process for preventing a derailment of a rail vehicle having two or more rail vehicle parts (2, 3, 4) and one or more articulations, through which adjacent rail vehicle parts are rotatably connected with one another (Fig. 3) (Col. 1, lines 46-49), the
this process comprising:
a) determining 
a-1) an angle of rotation (β1, β2) between adjacent rail vehicle parts, and/or a quantity derived from the angle of rotation (Col. 1, lines 38-45) (Fig. 3); or 

b) comparing 
b-1) the angle of rotation or the derived quantity from a-1) or multiple angles of rotation or derived quantities from a-2) with at least one reference value or threshold (“virtual values”), or with at least one reference value range or threshold range (Col. 6, line 65 – Col. 7, line 2); and/or 
b-2) multiple angles of rotation or the multiple quantities from a-2) derived from the angles of rotation relative to one another; and/or 
b-3) a state value that is determined from multiple angles of rotation or multiple from a-2) derived from the angles of rotation; with at least one reference value or threshold, or with at least one reference value range or threshold range, 




	Pouyt teaches sensing the angle between the vehicle parts to adjust the wheel assemblies and reduce the risk of derailment (Col. 1, lines 46-49), but does not 

Referring to Claim 2: Pouyt further teaches a process, wherein the derived quantity is a rotational angular velocity (θ) and/or a rotational angular acceleration (Col. 8, lines 53-67).

Referring to Claim 3: Pouyt does not specifically teach producing, outputting and sending a derailment signal or warning and emergency braking. However, Walter teaches producing, outputting and sending a derailment signal or warning and emergency braking (Para. [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Pouyt to produce, output and send a derailment signal or warning to trigger emergency braking, as taught by Walter, in order to use existing sensors to alert personnel to a potential derailing and trigger emergency braking to thereby increase safety.

Referring to Claim 4: Pouyt further teaches a process, wherein multiple angles of rotation (β1, β2) or multiple quantities derived from these angles of rotation are determined at different articulations (abstract) (Fig. 3).

Referring to Claim 5: Pouyt teaches a process, wherein correction values are determined from a reference run of the rail vehicle on a same section of the track (Col. 8, lines 47-52), but Pouyt does not specifically teach determining the reference value or threshold, used for comparison, based on a previous run. However, Walter teaches “a device for detecting derailing, wherein a threshold value for the triggering of a detection signal for derailing has to be determined.” (Para. [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Pouyt to use prior run data to determine a derailing threshold value, such as the derailing threshold value taught by Walter, in order to set thresholds in a very precise manner with more refined alert functions (see Pouyt, Col. 8, lines 49-50).

Referring to Claim 7: Pouyt does not specifically teach a test criterion, wherein the test criterion is defined so that the angle of rotation or the quantity derived therefrom is less than the reference value or threshold. However, Walter teaches “a device for detecting derailing, wherein a threshold value for the triggering of a detection signal for derailing has to be determined.” (Para. [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Pouyt to use test criterion defined at an angle less than a derailing threshold value, such as the derailing threshold value taught by Walter, in order to detect derailing according to a 

Referring to Claim 9: Pouyt further teaches a process, wherein the process is carried out with positional resolution along the track (Col. 8, lines 47-52).

Referring to Claim 10: Pouyt further teaches a process, wherein the state value is a difference (“Δβm”) between at least two angles of rotation (β1, β2), or between at least two quantities derived therefrom at successive or non- successive articulations (Fig. 3) (Col. 11, lines 28-36).

Referring to Claim 12: Pouyt further teaches a process, wherein the process is carried out with positional resolution along the track (Col. 8, lines 47-52).
wherein the comparison of multiple angles of rotation (β1, β2) or multiple quantities derived from the angles of rotation relative to one another involves determining whether the angles of rotation or the quantities derived therefrom have the a same sign or a different sign (Fig. 3) (Col. 11, lines 28-36).

Referring to Claim 13: Pouyt further teaches a process, further comprising determining the a shape of a section of track in which the vehicle or one or more successive articulations are located (Col. 8, lines 47-52), in particular determining whether the vehicle or one or more successive articulations is/are located on a straight section of track, in a uniform arc, or in an S curve (Col. 2, lines 7-9).

Referring to Claim 14: Pouyt further teaches a process, wherein the at least one reference value or threshold, the tolerance value, or a range thereof are adapted to the shape of the section of the track (Col. 8, lines 47-52).

Referring to Claim 15: Pouyt further teaches a process, wherein the at least one reference value or threshold, the tolerance value, or a range thereof are adapted to the a travel speed (Col. 11, lines 28-36).

Referring to Claim 16: Pouyt further teaches a rail vehicle having an analysis device that is set up to carry out the process according to claim 1.

Allowable Subject Matter
Claims 6, 8, are 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, Pouyt fails to teach that “the threshold is an angle of rotation matching a minimum radius of a curve, and the test criterion is defined so that the angle of rotation is less than the threshold.” While it may be obvious to use the angle sensors of Pouyt to determine a risk of derailment and to make additional calculations using the measured angles, the Examiner finds that it would require an improper degree of 
	Regarding claims 8 and 11, Pouyt fails to teach defining upper and lower value limits on the reference value range determined during a reference run of the rail vehicle, including tolerance values, and defining the test criterion so that the angle of rotation lies within said range. While Pouyt teaches using a reference run on a specific route to refine correction factors (Col. 8, lines 47-52), this is not defining ranges of rotation with tolerance values, and there is no specific teaching of a test criterion within said range.

Response to Arguments
Applicant argues that Pouyt in view of Walter fails to teach step b-1 because Pouyt teaches comparing twisting angles α (derived from Equations (1.13) to (1.16)) between wheels and vehicle longitudinal axes with virtual values determined by computer simulation rather than comparing the angle β between the vehicle parts with threshold values. The Examiner responds that the broad claim language used in steps a-1 and b-1 does not require Pouyt’s β angle to be compared with the virtual values, but rather a quantity derived from β. Step b-1 recites comparing “the angle of rotation or the derived quantity from a-1) or multiple angles of rotation or derived quantities from a-2 with at least one reference value or threshold” (emphasis added). Step a-1 recites determining “an angle of rotation between adjacent rail vehicle parts, and/or a quantity derived from the angle of rotation” (emphasis added). As explained in Pouyt Col. 6, lines 16-36, α is a quantity derived from the angle of rotation β. Thus, comparing α with 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617